Case: 3:20-cv-00148-WHR-SLO Doc #: 10 Filed: 06/26/20 Page: 1 of 2 PAGEID #: 139




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION


 JOHN ANTHONY SHUTWAY,                  :
              Plaintiff,
                                              Case No. 3:20-cv-148
       v.                               :
                                              JUDGE WALTER H. RICE
 MATTHEW MELVIN, et al.,
              Defendants.               :




       DECISION AND ENTRY REMANDING CASE TO CHAMPAIGN
       COUNTY COURT OF COMMON PLEAS; OVERRULING AS MOOT
       MOTION OF DEFENDANTS MATTHEW MELVIN, MATTHEW
       LARMEE, JOSH WELTY, ZACK PRICKETT AND BRANDON
       FENWICK TO DISMISS PLAINTIFF’S COMPLAINT (DOC. #5);
       TERMINATION ENTRY




      Following his arrest in connection with a traffic stop, pro se Plaintiff, John

Shutway, filed suit in the Champaign County Court of Common Pleas against

numerous law enforcement officers, seeking declaratory judgment and monetary

damages. Doc. #2. Defendants Matthew Melvin, Matthew Larmee, Josh Welty,

Zack Prickett and Brandon Fenwick removed the case to federal court on the basis

of federal question jurisdiction, Doc. #1, and then filed a Motion to Dismiss

Plaintiff’s Complaint, Doc. #5.

      In response, Plaintiff filed a document entitled “Notice of Failure of

Jurisdiction,” Doc. #8, in which argues that Defendants improperly removed the

case to federal court. He states that his causes of action arise “exclusively under
Case: 3:20-cv-00148-WHR-SLO Doc #: 10 Filed: 06/26/20 Page: 2 of 2 PAGEID #: 140




the Ohio Constitution and Laws of Ohio.” Id. at PageID#129. Defendants

interpreted this as a motion to remand under 28 U.S.C. § 1447(c), and stated that,

if Plaintiff is not asserting any federal claims, they do not oppose a remand, Doc.

#9. Plaintiff has filed nothing further.

      Given that no federal claims have been asserted and that there is no

diversity of citizenship among the parties, this Court lacks subject matter

jurisdiction over Plaintiff’s claims. Accordingly, pursuant to 28 U.S.C. § 1447(c),

the Court REMANDS the case to the Champaign County Court of Common Pleas.

Defendants’ Motion to Dismiss, Doc. #5, is OVERRULED AS MOOT.




                                                                    (tp - per Judge Rice authorization after his
Date: June 25, 2020                                                 review)
                                           WALTER H. RICE
                                           UNITED STATES DISTRICT JUDGE




                                             2
